Citation Nr: 1746601	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for psoriasis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psoriatic arthritis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to March 1970, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board dispatched the claim for an expert medical opinion with the Veterans Health Administration in July 2017.  The returned report is of record.  

The Veteran appeared at a Videoconference hearing in February 2017.  A transcript is of record.  


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran's current psoriasis was aggravated beyond the natural course of the disease process by service-connected PTSD.  

2.  Psoriatic arthritis is a downstream manifestation associated with systemic psoriasis; as the record supports a grant for service connection for psoriasis, a grant for psoriatic arthritis on a secondary basis is also supported.  





CONCLUSIONS OF LAW

1.  Entitlement to service connection for psoriasis is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § § 3.303, 3.310 (2016).

2.  Entitlement to service connection for psoriatic arthritis is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected PTSD, acquired as a consequence of combat service in Vietnam, either caused, or aggravated beyond the natural progression of the disease process, psoriasis and related psoriatic arthritis (joint degeneration caused by the psoriasis disease process).   

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Diagnoses of psoriasis and psoriatic arthritis are confirmed in the record, with a March 2011 VA examination report documenting the presence of both pathologies.  The psoriatic arthritis was described as significant and noted to necessitate systemic immunosuppressive therapy.  

While a March 2011 VA opinion offered a negative nexus between service-connected PTSD and psoriasis with psoriatic arthritis, a noted potential "association" between the conditions was also asserted.  The Board, in July 2017, determined that a specialist in dermatology should review the claims file and offer an opinion as regards etiology.  

In September 2017, an expert etiology opinion was obtained from a dermatologist with the Veterans Health Administration (VHA).  This specialist, who serves as the chief of dermatology at the Hampton, Virginia Veterans Affairs Medical Center (VAMC) authored a well-rationalized opinion which is supportive of the Veteran's claim.  

Specifically, the dermatologist stated that a "literature search was performed in PubMed" as regards the question of a causal relationship between psoriasis, downstream psoriatic arthritis, and PTSD.  While the specialist noted that she had "not found any evidence supporting the statement that PSTSD is a cause of psoriasis," with "genetic factors and immune dysregulation" being the "main culprits," she specifically addressed a likely aggravating relationship.  Indeed, the VHA dermatologist concluded that "stressful events and stress in general can exacerbate progression of chronic inflammatory diseases, such as psoriasis."  While the exacerbation was "not specific to PTSD only," it is clear that the presence of service-connected PTSD, and the continual re-experiencing of stressful events and anxiety caused by the disorder, are "stressful events" which serve to aggravate the Veteran's psoriasis beyond the natural progression of the disease process.  

The VHA opinion is based off of a medical literature review, and it is well-rationalized.  In flushing out the "association" noted in the 2011 VA examination report, it clearly establishes that the stressful emotional disturbances associated with PTSD are responsible for aggravating psoriasis beyond the natural course of the disease process.  Service connection for psoriasis will thus be granted.  

Psoriatic arthritis, being a downstream pathology from psoriasis (that is, the inflammatory manifestations in the joints are directly attributable to the presence of psoriasis), is hence a secondary condition from a now service-connected condition, and accordingly, service connection for psoriatic arthritis will also be granted.   


ORDER

Service connection for psoriasis is granted.  

Service connection for psoriatic arthritis is granted.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


